Anita B. Hunt, Attorney at Law, For Wilkes, Johnnie.
Matthew P. Blake, Attorney at Law, Cary, For City of Greenville, et al.
J. William Crone, IV, Attorney at Law, J. Timothy Wilson, Attorney at Law, Bruce A. Hamilton, Attorney at Law, Tracey L. Jones, Attorney at Law, Raleigh, Allison B. Schafer, Legal Counsel/Director of Policy, Christine Teresa Scheef, Attorney at Law, Kimberly S. Hibbard, General Counsel, For N.C. Association of Self-Insurers, et al.
M. Duane Jones, Attorney at Law, Charlotte, Angela Farag Craddock, Attorney at Law, Raleigh, For N.C. Association of Defense Attorneys, et al.
The following order has been entered on the motion filed on the 26th of May 2016 by Defendant to Amend New Brief:
"Motion Allowed by order of the Court in conference, this the 27th of May 2016."